ORDER
PER CURIAM.
Mitchael 0. Smith appeals from the trial court’s judgment convicting him of possession of a controlled substance with intent to distribute. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s denial of Appellant’s motion to suppress was supported by substantial evidence. State v. Ross, 254 S.W.3d 267, 272 (Mo. App. E.D. 2008). An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 30.25(b).